IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 April 17, 2008
                                No. 07-10531
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ROBERT EON MARSHALL, also known as Bruce Charles Harmon

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 4:06-CR-197-ALL


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
      Robert Eon Marshall appeals the 120-month sentence imposed following
his guilty plea conviction for mail fraud. Marshall argues that the district court
abused its discretion in imposing an upward departure pursuant to U.S.S.G
§ 4A1.3(a) based on an under-representation of his criminal history and a
likelihood of recidivism.   He contends that the district court’s reasons for
upwardly departing are inadequate and do not support a departure under
§ 4A1.3(a).

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10531

      “An upward departure by a district court is not an abuse of discretion if
the court’s reasons for departing 1) advance the objectives set forth in 18 U.S.C.
§ 3553(a)(2) and 2) are justified by the facts of the case.” United States v.
Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir.), cert. denied, 126 S. Ct. 2954 (2006)
(internal quotation marks and citation omitted). Marshall’s upward departure
meets those criteria. The district court considered the factors of § 3553(a) and
articulated the objectives served in imposing an upward departure. Marshall’s
similar prior offenses, his disregard for court orders, and the use of aliases
signify a likelihood of recidivism. The district court did not abuse its discretion.
See Zuniga-Peralta, 442 F.3d at 347.
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2